Citation Nr: 0511607	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-21 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back injury.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to April 
1070.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied entitlement to service 
connection for PTSD, a back condition, hepatitis C, 
hypertension, and a heart condition.  The veteran perfected a 
timely appeal of these determinations to the Board.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
PTSD.

2.  The medical evidence does not show that the veteran has a 
back disability.

2.  The veteran's hypertension did not have its onset during 
service or within one year of service.

4.  The veteran's heart condition did not have its onset 
during service or within one year of service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2004).
 
2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).

3.  Hypertension was not incurred in or aggravated by active 
military service and such a disorder may not be presumed to 
have been incurred therein. .  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  A heart condition was not incurred in or aggravated by 
active military service; and such a disorder may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in April 2002 
and July 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claims of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions.  

By way of a July 2002 rating decision, an August 2003 
Statement of the Case, and a July 2004 Supplemental Statement 
of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claims, and the basis for the denial of his claims.  These 
documents, as well as the RO's April 2002 and July 2004 
letters, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service medical 
records, service personnel records, post-service medical 
treatment records, and statements submitted by the veteran 
and his representative in support of his claim.  In this 
case, the Board finds that VA undertook reasonable 
development with respect to the veteran's claim and further 
development is not warranted.  

Here, the Board notes that the veteran has not been afforded 
a VA examination in order to address the etiology of any 
psychiatric or back disability that may be present, or to 
address his hypertension or heart conditions.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains no diagnosis of any current 
psychiatric disability, including PTSD, or any back 
disability.  In addition, while the medical evidence does 
indicate that the veteran has hypertension and a heart 
condition, the record does not contain any indication that 
these conditions are related to the veteran's active duty 
service.  There is no evidence of hypertension in service and 
the veteran's service medical records reveal no complaints of 
or treatment for any cardiovascular condition in service.  
Indeed, the record shows no complaints of or treatment for 
hypertension or a heart condition until well after service.  
And there is otherwise no suggestion in the record that these 
conditions are associated with his active duty service.  38 
C.F.R. § 3.159(c)(4) (2002); see also Wells v. Principi, 326 
F.3d 1381 (2003); Charles v. Principi, 16 Vet. App. 375 
(2002).  The Board therefore concludes that a VA examination 
of the veteran is not necessary in this case.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For certain 
chronic diseases, including hypertension and heart disease, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for hypertension and heart disease is one year.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

A.  PTSD.

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran has PTSD, and thus his claim must be denied.

The medical evidence in this case consists of the veteran's 
service medical records and post-service VA treatment 
records.  A review of these records reveals no complaints of 
or treatment for any psychiatric condition in service or 
within one year of service.  In addition, the veteran's post-
service medical records do not reveal complaints of or 
treatment for any psychiatric disability, with the possible 
exception of a February 2002 psychiatric referral revealing a 
diagnosis of relational problems NOS.  In this regard, the 
Board notes that the veteran has been seen numerous times for 
various maladies over the years.  In none of these 
examinations, however, did the veteran complain of or seek 
treatment for PTSD or any similar psychiatric condition.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has PTSD.  And without a current diagnosis, a claim 
for entitlement to service connection for such conditions 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this regard, the Board notes that the 
veteran, as a layperson, is not competent on his own to 
establish a medical diagnosis or show a medical etiology as 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis, and since the medical evidence is 
against a showing that the veteran currently has PTSD, there 
is no basis upon which to establish service connection for 
this condition.

B.  A back disability.

With respect to the veteran's claim of entitlement to service 
connection for a back disability, the Board finds that the 
record here also does not support a showing that the veteran 
has a diagnosed disability.  Therefore this claim must also 
be denied.

The medical evidence in this case consists of the veteran's 
service medical records and post-service VA treatment 
records.  A review of these records reveals no complaints of 
or treatment for any back condition in service or within one 
year of service.  In addition, the veteran's post-service 
medical records do not reveal complaints of or treatment for 
any back disability.  In this regard, the board notes that 
the veteran, in September 2002, reported back pain.  However, 
no back condition was ever diagnosed.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has a diagnosed back disability.  And without a 
current diagnosis, a claim for entitlement to service 
connection for such conditions cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board notes that the veteran, as a layperson, is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology as such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis, and since the 
medical evidence is against a showing that the veteran 
currently has a back disability, there is no basis upon which 
to establish service connection for this condition.

C.  Hypertension and a heart condition.

In this case, it is clear that the veteran has been diagnosed 
as having hypertension and a heart condition, to include 
alcoholic cardiomyopathy.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
these conditions had their onset during service or within one 
year of service.  

Here, the service medical records do not reflect any 
complaints of or treatment for a heart condition in service.  
With respect to the veteran's hypertension, the veteran's 
service records show blood pressure readings prior to service 
of 128/80 and upon discharge from service of 114/70, both 
well within normal limits.  And, the record on appeal also 
shows no complaints of or treatment for a heart condition or 
hypertension, within one year of the veteran's discharge from 
service.  The first indications of any cardiovascular 
condition or hypertension found in the record date from more 
than 30 years after the veteran's active duty service.  

In light of the foregoing, the Board finds that there is no 
evidence of record indicating that the veteran's heart 
condition or hypertension had their onset in service or 
within one year after service.  There is no evidence in the 
record indicating that his current conditions are in any way 
related to his military service.  In this regard, the Board 
notes that, as a layperson, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology for his conditions.  And, without 
medical evidence linking his conditions with his active duty 
service, there is no basis upon which to establish service 
connection.  Service connection for hypertension and a heart 
condition, including alcoholic cardiomyopathy, must therefore 
be denied.  


ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for a back disability is denied.

3.  Service connection for hypertension is denied.

4.  Service connection for a hear condition, to include 
alcoholic cardiomyopathy, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for hepatitis C must be remanded for further action.

The record in this case indicates that, on at least two 
occasions, physicians examining the veteran found that 
Hepatitis C testing was indicated and ordered that Hepatitis 
C anti-bodies tests be done.  The record, however, does not 
contain the results of any such testing.  The Board finds, 
therefore, that this matter be remanded so that VA can obtain 
and consider the results of the Hepatitis C anti-bodies tests 
requested for the veteran.  The RO should also update the 
veteran's claims file to include recent VA medical records 
from the New York VA Health System dated after June 2004.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the New York VA 
Heath System and request the results of 
any Hepatitis C anti-body testing 
conducted with respect to the veteran, 
dated from 2000 to the present.  The RO 
should also contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service hepatitis C.  
This should specifically include medical 
and treatment records from the New York 
VA Health System dated since June 2004.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, if appropriate the veteran 
should be afforded a VA examination to 
determine the current nature and extent 
of any Hepatitis C found to be present.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of 
hepatitis C found to be present.  If the 
examiner diagnoses the veteran as having 
hepatitis C, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disability was caused by or had its onset 
during service.  In this regard, the 
examiner should discuss the presence or 
absence of any risk factors for hepatitis 
C infections in service, including organ 
transplants or blood/blood product 
transfusions prior to 1992, hemodialysis, 
accidental exposure to blood, intravenous 
drug or intranasal cocaine use, high risk 
sexual activity, or other direct 
percutaneous exposure to blood 
(tattooing, body piercing, non-sterile 
acupuncture, shared toothbrushes or 
razors).   If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


